— Judgment unanimously affirmed. Memorandum: Defendant appeals his conviction of robbery, first and second degrees, criminal use of a firearm, first degree, and menacing, stemming from the robbery of a cab driver in Syracuse. Defendant argues that the improper admission of statements by his codefendant Parks, which we found deprived Parks of a fair trial (People v Parks, 120 AD2d 920), also deprived him of a fair trial. Defendant’s *943argument is without merit. The statements by Parks, which concerned Parks’ location prior to the incident and the amount of money he was carrying, did not implicate defendant. There was no reasonable possibility that the improperly admitted evidence contributed to defendant’s conviction (see, People v Crimmins, 36 NY2d 230, 237).
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.— robbery, first degree, and other offenses.) Present — Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.